El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Habiendo alegado la apelante qne la propiedad en cues-tión era ganancial, el apelado presentó prueba tendente a acreditar qne la propiedad había sido adquirida por sn ce-sionario, el supuesto marido, por herencia de la madre de este último. La corte inferior al parecer estuvo satisfecha con esta prueba, y a falta de algún otro error también lo esta-mos nosotros.
En la demanda en este caso no solamente se alegaba qne la propiedad qne se trataba de recobrar era ganancial, sino también qne al hacer el padre de la demandante la venta al apelado estaba tan intoxicado y deprimido en sns facul-tades, qne mentalmente se encontraba incapacitado para otor-gar nna escritura. Esta alegación de ser cierta hubiera per-mitido a la demandante recobrar la propiedad. La corte inferior declaró probado qne la prueba en este sentido era en-teramente deficiente y no vemos razón por la que deba nao-*810difícarse la sentencia debido a la supuesta incapacidad del cansante.
También trató de probar la demandante que no existió cansa para' la venta de la propiedad y qne el demandado fné el único testigo qne declaró tendente a demostrar el tras-paso. Pero se admite en la demanda y aparece de la prueba, qne medió una escritura. En cnanto al pago, la falta de cansa tenía que probarla la demandante, 1q que no se hizo de modo satisfactorio en la corte inferior.
La corte inferior no cometió error al negarse a admitir prueba de qne uno de los testigos instrumentales en la es-critura era concuñado del notario. Este es un grado que parece no estar incluido en la Ley Notarial, pero este motivo de nulidad no se alegó en la demanda, era más bien una irre-gularidad que un verdadero error y no podía afectar a la validez del contrato como documento privado entre las partes.
El único otro error alegado se refería a la prueba que se ofreció para impugnar la veracidad de uno de los testigos del demandado cuya declaración tendía a probar que la pro-piedad era privativa del marido, que éste era de sano juicio y que existió causa. La cuestión precisa fué que después de permitir la demandante que el testigo declarara sin hacerse objeción a su capacidad y sin repreguntársele, ofreció prueba de refutación para probar la incapacidad del testigo. Las autoridades muestran que generalmente esta clase de obje-ciones debe hacerse al presentarse el testigo y que es enton-ces cuando la corte examina al testigo respecto a su capaci-dad. 40 Cyc., 2237, nota 28 y siguientes; Wigmore, tomo 1, sec. 497; notas al caso de State v. Pujor, 46 L. R. A. (N. S.) 1030-1031. La forma de impugnar la veracidad de los testigos se expresa en los artículos 156 al 161 de la Ley de Evidencia, no estando comprendido en las distintas formas de impugnar dicha veracidad el atacar a una persona debido a sus facultades mentales. Además, por lo general resulta-ría que si un testigo pudiera ser atacado en esta forma no terminarían las cuestiones colaterales, lo que constituye una *811de las razones por las cuales debe tener lugar por antici-pado nn procedimiento sumario. 40 Cyc. 2628, notas 93 y 94.
Sin embargo, la corte tiene • discreción y de exigirlo los fines de la justicia, puede bacer un examen en cualquier mo-mento. En este caso uo bubo abuso de discreción. El abo-gado debió formular su objeción al ser ofrecido el testigo. Al no hacerlo debió baber hecho algún ofrecimiento que hu-biera justificado la necesidad de presentar la prueba de in-sanidad» El testigo, como muestran los autos, parecía estar cuerdo según el pronunciamiento del juez al formularse la objeción. Los sucesos de que habló, ocurrieron años antes. No se hizo especificación de la fecha en que se supone que el testigo no estaba cuerdo, o respecto al carácter de su lo-cura, pues no toda persona que ha sufrido desequilibrios mentales quedaría excluida de sentarse en la silla de testi-gos. No debe permitirse que se ataque la capacidad mental de ningún testigo de este modo vago. No vemos que exista prejuicio ni error.
Debe confirmarse la sentencia.

Confirmada la sentencia a/pelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.